DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 12, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cho (US 2004/0115521).
Regarding claim 1, Cho teaches a battery, comprising:
a container (can 31) that holds an electrode assembly (Fig. 3), the container having an opening (electrolyte injection hole 43) that extends from an external side of the container to an internal side of the container (Fig. 3), and
a plug (plug 51) configured to be inserted into the opening (Figs. 5A and 5B),
the plug having a plug taper configured such that a width of the plug decreases linearly from an external side of the plug to an internal side of the plug, the plug taper being present on the plug before the plug is inserted into the opening (Figs. 5A and 5B).
Regarding claim 2, Cho teaches a battery wherein the plug is received in the opening (Figs. 5A and 5B).  
Regarding claim 3, Cho teaches a battery wherein the external side of the plug is recessed relative to the external side of the container (Figs. 5A and 5B). 
Regarding claim 4, Cho teaches a battery wherein the opening has an opening taper configured such that a width of the opening decreases from an external side of the container to an internal side of the container (Figs. 4 and 5A).
Regarding claim 5, Cho teaches a battery wherein the width of the opening decreases linearly from the external side of the container to the internal side of the container (Fig. 5A).
Regarding claim 6
Regarding claim 8, Cho teaches a battery wherein an interface between the plug taper and the opening taper is a self-holding taper (Figs. 5A and 5B; the plug is held by the opening; therefore, the interface between the plug and the lateral sides of the container is being constructed as a self-holding taper).
Regarding claim 12, Cho teaches a battery wherein a weld (weld portion 52) contacts the external side of the container and the external side of the plug (Fig. 5B).
Regarding claim 15, Cho teaches a battery, comprising:
a container that holds an electrode assembly (Fig. 3), the container having an opening (electrolyte injection hole 43) that extends from an external side of the container to an internal side of the container (Fig. 3), and
a plug (plug 51) received in the opening (Figs. 5A and 5B), an interface between the plug and the lateral sides of the container being constructed as a self-holding taper (the plug is held by the opening; therefore, the interface between the plug and the lateral sides of the container is being constructed as a self-holding taper).  
Regarding claim 17, Cho teaches a battery wherein the opening has an opening taper configured such that a width of the opening decreases from an external side of the container to an internal side of the container (Figs. 4 and 5A).
Regarding claim 18, Cho teaches a battery wherein the plug taper is complementary to the opening taper (Figs. 5A and 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2004/0115521).
Regarding claim 7, Cho is silent regarding a battery wherein an opening taper angle is in a range of angles greater than 0 degrees and less than 10 degrees.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening taper of Cho to incorporate an opening taper angle that is a range of angles greater than 0 degrees and less than 10 degrees in order to ensure that the plug securely fits within the opening thereby preventing electrolyte from leaking from the battery.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 19, Cho is silent regarding a battery wherein a plug taper angle is in a range of angles greater than 0 degrees and less than 10 degrees.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug taper angle of Cho to incorporate a plug taper angle that is a range of angles greater than 0 degrees and less than 10 degrees in order to ensure that the plug securely fits within the opening thereby preventing electrolyte from leaking from the battery.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 8 above, and further in view of Darrin (US 5,018,900).
Regarding claim 9, Cho is silent regarding a battery wherein the interface is a Jacobs taper or a Morse taper.  However, Darrin teaches that it is known in the art to integrate elements using a plug and opening format (col. 3, lines 6-13).  Darrin also teaches that a Morse taper is well known in the engineering field to provide not only centering, but also excellent locking between two elements (col. 3, lines 6-13).  Cho and Darrin are analogous art as both are drawn to connecting/integrating structural elements using a plug and opening format.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface between the plug taper and the opening taper of Cho by incorporating a Morse taper as taught by Darrin at the interface in order to provide centering, but also excellent locking between the plug taper and the opening taper (Darrin, col. 3, lines 6-13).  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 4 above, and further in view of Woo (US 2007/0224491).
Regarding claim 10
Regarding claim 11, modified Cho teaches a battery wherein the gap region is open to an electrolyte within the container (Woo, Figs. 5 and 7 teach that 43 and 76 are electrolyte injection holes.  As a result, one of ordinary skill in the art can appreciate that the gap region is open to an electrolyte within the container.).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Chen (CN 106063480 A).
Regarding claim 13, Cho is silent regarding a battery wherein the plug includes a handle extending from a plug body.  However, Chen teaches that it is known in the art for a plug body that fits into a taper hole to have an annular handle that extends from the plug body (Abstract, Novelty section).  Cho and Chen are analogous art as both are drawn to connecting/integrating structural elements using a plug and opening format.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Cho by incorporating a handle extending from a plug body as taught by Chen to assist with removing the plug from the opening.    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Voss et al. (US 2018/0159113).
Regarding claim 14, Cho is silent regarding a battery wherein the plug includes a pin extending from a plug body, the pin serving as a terminal for the battery.  However, Voss teaches that it is known in the art for a battery wherein the plug includes a pin extending from a plug body, the pin serving as a terminal for the battery (para. [0030]).  Accordingly, it would have been obvious to one of ordinary skill in the art .  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 15 above, and further in view of Darrin (US 5,018,900).
Regarding claim 16, Cho is silent regarding a battery wherein the self-holding taper is a Jacobs taper or a Morse taper.  However, Darrin teaches that it is known in the art to integrate elements using a plug and opening format (col. 3, lines 6-13).  Darrin also teaches that a Morse taper is well known in the engineering field to provide not only centering, but also excellent locking between two elements (col. 3, lines 6-13).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface between the plug taper and the lateral sides of the container being constructed of a self-holding taper of Cho by incorporating a self-holding taper that is a Morse taper as taught by Darrin in order to provide centering, but also excellent locking between the plug taper and the opening taper (Darrin, col. 3, lines 6-13).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 15 above, and further in view of Woo (US 2007/0224491).
Regarding claim 20, Cho is silent regarding a battery an interface between the plug and the one or more lateral sides includes a gap region where the one or more lateral sides are spaced apart from the plug and a contact region where the one or more 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724